Citation Nr: 1417304	
Decision Date: 04/17/14    Archive Date: 05/02/14

DOCKET NO.  13-03 197A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a waiver of recovery of an overpayment in the calculated amount of $74,609.00.

(Pursuant to BVA Directive 8430 (May 17, 1999), the claims of service connection for a headache disorder, a heart condition, and diabetes mellitus will be the subject of a separate decision.)



REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney at Law


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from January 1970 to October 1970. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2012 decision of the Committee on Waivers and Compromises (Committee) in Milwaukee, Wisconsin.  Jurisdiction over the appeal currently resides with the Department of Veterans Affairs (VA) regional office (RO) in Montgomery, Alabama.

After requesting a hearing before a Veterans' Law Judge traveling to the RO (TB hearing), it was scheduled in August 2013.  However, the record shows that the Veteran asked the RO to reschedule his August 2013 hearing.  Moreover, in February 2014 the Veteran failed to show for his new TB hearing.  Therefore, the Board considers this TB hearing request withdrawn and finds that adjudication of the appeal may go forward without scheduling the Veteran for a third TB hearing.  

The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required.


REMAND

Accompanying the Veteran's December 2012 VA Form 9, Appeal to Board of Veterans' Appeals, was a VA Form 5655, Financial Status Report, dated in December 2012, along with almost 50 pages of medical bills and receipts.  However, the record does not show that the RO thereafter issued a supplemental statement of the case after its receipt of this additional pertinent evidence.  See 38 C.F.R. § 19.31 (2013).  Therefore, the Board finds that a Remand for a supplemental statement of the case is required.  

Next, the Board notes that many of the documents related to the current appeal are found in the virtual VA claims file.  However, the Board also notes that many of these documents are mislabeled.  For example, the Virtual VA file labeled November 1, 2012 Statement of the Case also includes an August 2011 due process letter, October 2011 award action, November 2011 notice of debt letter, and the April 2012 notice of disagreement.  Similarly, the Virtual VA file labeled February 8, 2013 Congressionals consists of 77 pages including the December 2012 VA Form 9, Appeal to Board of Veterans' Appeals, and a VA Form 5655, Financial Status Report, with almost 50 pages of medical bills and receipts.  Therefore, while the appeal is in Remand status the RO should take steps to more clearly identify the documents found in the Virtual VA claims file.  See 38 C.F.R. § 19.9 (2013).

Accordingly, the appeal is REMANDED to the RO for the following actions:

1.  The RO should take steps to more clearly identify the documents found in the Virtual VA claims file including clearly identifying the documents that the Virtual VA claims file reflects as the November 2012 Statement of the Case and February 2013 Congressionals.  

2.  After undertaking any other needed development, including obtaining any outstanding financial information, the RO should readjudicate the appeal.  If the benefit sought on appeal is not granted in full, the Veteran and his representative should be issued a supplemental statement of the case and the appeal should be returned to the Board after providing them an appropriate amount of time to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

